NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                      AUG 5 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 JOSEPH J. JONES,                                 No. 14-16441

                      Plaintiff-Appellant,        D.C. No. 4:12-cv-00637-RCC

    v.
                                                  MEMORANDUM*
 SAGE CLIENT 327 LLC, DBA Sheraton
 Tucson,

                      Defendant-Appellee.

                     Appeal from the United States District Court
                              for the District of Arizona
                      Raner C. Collins, Chief Judge, Presiding

                               Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

         Joseph J. Jones appeals pro se from the district court’s summary judgment in

his employment action alleging violations of Title VII, the Age Discrimination in

Employment Act (“ADEA”), and Arizona law. We have jurisdiction under 28



         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo, Dominguez-Curry v. Nev. Transp. Dep’t, 424

F.3d 1027, 1033 (9th Cir. 2005) and we affirm.

      The district court properly granted summary judgment on Jones’s claims

arising from an alleged failure to promote because Jones failed to raise a genuine

dispute of material fact as to whether he was rejected from the position he sought,

and the hotel filled the position with an employee not of his protected class. See

Shelley v. Green, 666 F.3d 599, 608 (9th Cir. 2012) (stating prima facie

requirements for failure-to-promote claim under ADEA); Dominguez-Curry, 424

F.3d at 1037 (9th Cir. 2005) (stating same under Title VII).

      The district court properly granted summary judgment on Jones’s claims

arising from alleged discriminatory work assignments because Jones failed to raise

a triable dispute as to whether similarly situated employees were treated more

favorably. See Whitman v. Mineta, 541 F.3d 929, 932 (9th Cir. 2008) (stating

prima facie requirements for workplace discrimination claim under ADEA);

Aragon v. Republic Silver State Disposal Inc., 292 F.3d 654, 658 (9th Cir. 2002)

(stating same under Title VII).

      The district court properly granted summary judgment on Jones’s hostile

work environment claims because Jones failed to raise a triable dispute as to

whether he was subjected to sufficiently severe or pervasive conduct. See Manatt

v. Bank of Am., NA, 339 F.3d 792, 798 (9th Cir. 2003) (stating prima facie


                                         2                                      14-16441
requirements for hostile work environment claim under Title VII); Sischo-

Nownejad v. Merced Cmty. Coll. Dist., 934 F.2d 1104, 1109 (9th Cir. 1991)

(hostile work environment claim is cognizable under ADEA).

      The district court properly granted summary judgment on Jones’s

constructive discharge claim because Jones failed to raise a triable dispute as to

whether his working conditions were so outrageous that a reasonable person would

feel compelled to resign. See Ariz. Rev. Stat. § 23-1502(A)(2) (requiring

“[e]vidence of outrageous conduct by the employer or a managing agent of the

employer, including sexual assault, threats of violence directed at the employee, a

continuous pattern of discriminatory harassment by the employer or by a managing

agent of the employer or other similar kinds of conduct”).

      Jones’s contention that defendant failed to disclose witness declarations in a

timely manner is unpersuasive.

      AFFIRMED.




                                          3                                    14-16441